          Case 1:19-cv-00272-ER Document 156 Filed 01/06/21 Page 1 of 1

                                                                              196-04 HOLLIS AVENUE
                                                                      SAINT ALBANS, NEW YORK 11412
                                                                                     P: (917) 337-2439
                                                                                   FAX: (914) 462-4137

                                                 Plaintiff's request to stay the case for 60 days is
                                                 granted. The case is stayed until March 8, 2020.
January 5, 2021
                                                 It is SO ORDERED.
VIA ECF
Honorable Edgardo Ramos
United States District Court
Southern District of New York                                               1/6/2021
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 619
New York, New York 10007
                                         RE:          Gittens-Bridges v. City of New York et. al
                                                      Index No.: 19-cv.00272(ER)

Dear Honorable Judge Ramos:

I respectfully write as an officer of the Court to request a stay of 60 days. I tested positive for
Covid-19 this afternoon and will be pursuing additional treatment. I seek this stay in light of
Plaintiff’s opposition to Defendants’ motion for summary judgment. In my previous
correspondence to the Court, I identified pre-existing respiratory issues, specifically chronic
asthma. I am currently experiencing shortness of breath, difficulty speaking, debilitating
headaches, loss of smell and taste. As such, I will need time to recover and to pursue treatment.

       Consistent with my current health status, I respectfully ask the Court to allow me 30 days
to determine if I am able to resume litigation. If I am better at that time, I will not need the full
60 days and will notify the Court.

       In closing, I apologize for any inconvenience this may cause the Court and or Counsel. If
the Court deems it necessary, I can send a copy to the Court via email of the positive test results
for confirmation.

Respectfully submitted,

/s/

Special Hagan, Esq.
Attorney for Plaintiff
Lorraine A. Gittens Bridges
